       Case 3:17-cv-00007-JPW Document 229 Filed 07/14/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MARGARET T. HUNTER, and           :            Civil No. 3:17-CV-00007
JOHN P. HUNTER, wife & husband,   :
                                  :
         Plaintiffs,              :
                                  :
         v.                       :
                                  :
RICHARD P. KENNEDY, M.D., et al., :
                                  :
         Defendants.              :            Judge Jennifer P. Wilson

                                         ORDER

      AND NOW, on this 14th day of July, 2020, upon consideration of the

motions in limine filed by Plaintiffs Margaret T. Hunter and John P. Hunter, it is

hereby ORDERED as follows:

      1)     The motion to preclude cumulative opinions of the Defendants’
       purported experts, Doc. 138, is DENIED. However, the testimony may be
       limited at trial if it does become overly cumulative;

      2)     The motion to preclude reference to Dr. Wolk, Doc. 139, is DENIED;

      3)    The motion to preclude evidence regarding whether Plaintiff Margaret
       T. Hunter set up the ladder from which she fell, Doc. 140, is GRANTED;

      4)     The motion to preclude Defendants from offering testimony on the
       standard of care and intervening negligent acts or comparative fault, Doc.
       143, is GRANTED IN PART in that Dr. Kennedy is precluded from
       discussing Plaintiffs’ contributory negligence at trial. The motion, Doc.
       143, is DENIED as to all other expert witnesses;

      5)    The motion to preclude evidence related to worker’s compensation
       benefits, Doc. 146, is GRANTED;



                                         1
 Case 3:17-cv-00007-JPW Document 229 Filed 07/14/20 Page 2 of 3




6)    The motion to preclude mention of unemployment compensation
 benefits, Doc. 147, is GRANTED;

7)    The motion to preclude evidence of “sham” funding employment set
 up by the worker’s compensation carrier, Doc. 148, is GRANTED;

8)    The motion to preclude reference to Plaintiff Margaret T. Hunter’s
 union status, Doc. 149, is GRANTED;

9)      The motion to preclude expert opinion in radiology and foot surgery
 by Robert Mauthe, MD, Doc. 150, is DENIED. However, the final
 decision regarding the admissibility of Dr. Mauthe’s testimony is reserved
 for trial;

10) The motion to preclude evidence of income from Two Brothers
 Logging, Doc. 151, is DENIED;

11) The motion to limit the scope of the Defendants’ expert testimony,
 Doc. 152, is GRANTED to the extent that the limitations on expert
 testimony will be observed, however, the court refrains from ruling on any
 specific testimony prior to trial;

12) The motion to exclude the testimony of defense expert witness Terry
 Leslie, Doc. 153, is GRANTED to the extent that Terry Leslie is precluded
 from discussing evidence the court has found inadmissible. Defendants are
 instructed to inform Terry Leslie of any rulings on motions in limine that
 may limit his testimony so that he does not testify as to anything that has
 been precluded. The motion, Doc. 153, is DENIED in all other respects
 without prejudice to Plaintiffs raising appropriate objections at trial;

13) The motion to preclude reference to the Plaintiff Margaret T. Hunter’s
 motor vehicle, Doc. 154, is GRANTED as unopposed, without prejudice to
 Defendants revisiting this issue at trial if Plaintiffs open the door to such
 evidence;

14) The motion to preclude evidence regarding pre-existing medical
 conditions, Doc. 155, is GRANTED;



                                   2
 Case 3:17-cv-00007-JPW Document 229 Filed 07/14/20 Page 3 of 3




15) The motion to exclude testimony from Dr. Joseph Daley and Dr.
 Keith Wapner on the potential success of surgery, Doc. 156, is DENIED;

16) The motion in limine to exclude evidence from Dr. Gibson, Doc. 157,
 is DENIED;

17)   The motion to preclude evidence of smoking, Doc. 158, is DENIED;

18) The motion to exclude reference to contributory negligence, Doc. 159,
 is DENIED; and

19) The motion to preclude mention at trial of Robert Grob, D.O., Doc.
 160, is DENIED. If, however, Defendants mention Dr. Grob, any reference
 to worker’s compensation shall be omitted.



                              s/Jennifer P. Wilson
                              JENNIFER P. WILSON
                              United States District Court Judge
                              Middle District of Pennsylvania




                                 3
